Plaintiff, as beneficiary, sued the Metropolitan Life Insurance Company on four policies on the life of one Rose Bagnus. The insurance company interpleaded defendant as an adverse claimant and paid the proceeds of the policies into court. Order granting plaintiff’s motion for judgment on the pleadings for the relief demanded in the amended and supplemental complaint, and the judgment entered thereon, unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.